 134DECISIONSOF NATIONALLABOR RELATIONS BOARDganization selected by the employees in such groups, which the Boardin such circumstances finds to be separate units appropriate for thepurposes of collective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]MORGANTON FULL FASHIONED HOSIERY COMPANY, HUFFMAN FULLFASHIONED HOSIERY MILLS, INC.'andTHOMAS EDGARPARKS,PETI-TIONER,andLOCAL UNION No. 161, UNITED TEXTILE WORKERS, AFL.Case No. 11-RD-36 (formerly 34-RD-36). January 13, 1953Decision and Direction of ElectionUpon a petition duly filed underSection 9(c) of the NationalLabor Relations Act, a hearing was held before Robert Cohn, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed 2The Union contends that the petition should be dismissed on theground that it was inspired and fostered by the Employer, throughits supervision, alleging that the petition was circulated by super-visors,with the assistance,knowledge,and acquiesence of theEmployer.Althoughthe Board normally excludes from representation pro-ceedings evidencerelating to unfair labor practices,the Board believesthat this rule should not be applied to precludean investigation asto the relationship of a decertification petitioner to the employer.The precise language of Section 9 (c) (1) (A) of the Act indicatesclearly that decertification proceedings provide a remedy exclusivelyfor and on behalf of employees, and not of employers.3With thisprinciple in mind, the Board cannot, as a matter of policy, permit anemployer to do indirectly, through instigating and fostering a decerti-fication petition, that which we would not permit him to do directly.'Accordingly, we agree with the hearing officer's ruling excludingiHuffman FullFashioned Hosiery Mills,Inc, is a wholly owned subsidiary of MorgantonFull FashionedHosiery Company, the two of which constitutea single Employer withinthe meaningof Section 2 (2) ofthe Act.2The Unionexcepted to the bearing officer's ruling revoking asubpoena duces tecumissued by the hearing officer, by meansof which theUnionsought tointroduce into evidencethe form of the petition circulated among the Employer's employees in order to attackthe validity of the instant showing of interest.We have repeatedly held that a petitioner'sprima factsshowing of interest is an administrative matter, not subject to direct orcollateral attack,and we therefore sustain the hearing officer's ruling.SeeStokely Foods,Inc.,81 NLRB 1103.8 Clyde J. Merris,77NLRB 1375.! SeeKnifeRiver Coal Mining Company,91 NLRB 176;WoodParts,Inc.,101 NLRB445.102 NLRB No. 8. MORGANTON FULL FASHIONED HOSIERY COMPANY135evidenceof allegedgeneralunfair labor practices on the part of theEmployer, butadmittingevidenceof alleged participation in theinstigationand circulation of the decertification petition by super-visors and by employees in the presence of supervisors.5The Union here has shown, at most, the Employer's knowledge ofthe petition, through its supervisors.Such knowledge by itself willnot dictate a finding that the Employer had inspired or fostered theinstant petition.The Union has not shown that any supervisorsparticipated in the instigation or circulation of the petition.NeitherDorothy Roper 6 nor Verdie Moore, both of whom took active rolesin support of the Petitioner, appear from the recordto be supervisors.Because the record discloses no substantial evidence that the Employerhas fostered or inspired the decertification petition, we reject theUnion's contentions and find that the Petitioner's status' and hisrelation to the Employer present no obstacle to his maintaining thepresent proceeding.Upon the entire record in this case, the Board finds : 81.The Employer isengaged in commercewithin themeaning ofthe Act.2.The Petitionerassertsthat the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) ofthe Act.The Union, a labor organization, was certified bythe Board as such representative on September 5, 1946, pursuant toa consent election.93.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act to"SeeKraft Foods Company,97 NLRB 1097;Weyerhaeuser Timber Company,93 NLRB842.The cases ofWorden-Allen Company,99 NLRB 410,Jell-Well Dessert Company,81NLRB 101,andC h M Lumber Co., Inc.,83 NLRB 1258,insofar as they are inconsistentwith our present policy, are hereby overruled.° See footnote 11,infra.7We find, contrary to the contention of the Union,that the Petitioner is an individualqualified to file the petition in this matter.(there is no requirement in the Act that anindividual petitioner,seeking the decertification of a labor organization,be an employee ofthe employer.Standard Oil Company(Indiana),80 NLRB 1022.8As the record and the Union's brief adequately present the issues and position of theUnion, we denythe Union's request for oral argument.Case No 5-R-2556.ioThe contract between the Employer and the Union terminated on December 9, 1952.As the contract has expired, we find, contraryto theUnion's contentions,that it is not abar to a present determination of representatives.Shenango PotteryCo., 85 NLRB 490.The Union further contends that the Petitioner's showing of interest was stale and that theemployee signatures in support of the instant petition were obtained through fraud anddeceit.We reject these contentions.The currency of a petitioner's showing of interestisan administrative matter.Newport News Children'sDressCo.,89 NLRB 442.Furthermore,evidence showing that employee signatures were obtained by fraud anddeceit is inadmissible,since a showing of interest is an administrative matter not subjectto attack at a hearing.Radio Corporation of America(Victor Divisson),89 NLRB C)99;American Suppliers,Inc.,98 NLRB 692. Accordingly,we have not considered any evidencein the record bearing on the alleged fraudulent securing of employees' signatures. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All production and maintenance employees employed by the Mor-ganton Full Fashioned Hosiery Company, Huffman Full FashionedHosiery Mills, Inc., at their Morganton, North Carolina, plants, includ-ing the collector," but excluding office and clerical employees, fixers,timekeepers, guards, professional employees, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.11The Union contends that Dorothy Roper, the collector,.Is a supervisor.She is con-sidered to be a production employee by the Employer,and she is paid on an hourly basis.She keeps the production employees(preboarders)supplied with work and returns thework to bins as particular operations are completed.She does not check the work of thepreboarders and all instructions which she gives are routine in nature.Nor can sheeffectively recommend the hire,discharge,or discipline of employees.We find thereforethat she has no supervisory authority and, accordingly,include her in the unit.SeeStandard Romper Co., Inc.,77 NLRB 421.CHENEYFORESTPRODUCTS, INC.andLUMBER AND SAWMILL WORKERS,LOCAL UNION No. 3009, AFL.'Case No. 36-CA-276. January13,1953Decision and OrderOn August5, 1952, Trial Examiner HowardMyers issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter,the Respondent filedexceptions to the Intermediate Report and a supporting brief.Thecharging party filed a brief.The Board2has reviewed the rulings made by the Trial Examiner1Subsequent to the hearing,the charging party,Klamath Basin District Council,Lumberand Sawmill Workers, AFL, herein called the Council,and Lumber and Sawmill Workers,Local Union No. 3009,AFL, herein called Sawmill Workers,jointly'moved the Board tosubstitute in place of the Council the name of the Sawmill Workers wherever the formerappears in the record.The affidavit of the attorney for both organizations reveals thatthe Council was disbanded on June 20, 1952,and that all rights, title,and interest whichthe Council had in this case have been transferred to and received by the Sawmill Workers.No objections have been filed to this motion.We find that Sawmill Workers is,in effect,the successor to the Council.Accordingly,the motion is granted.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowersin connection with this case to a three-member panel[Members Houston,Murdock,and Styles].102 NLRB No. 24.1